 58DECISIONS OF NATIONAL LABOR RELATIONS BOARDREPORT ON ORDER REMANDING PROCEEDING TO REGIONAL DI-RECTOR FOR STIPULATION OF FACTS OR FOR FURTHER HEARINGThe Board's Order opens:On January 11, 1960, Trial Examiner Louis Plost issued an IntermediateReport in the above-entitled proceding in which he concluded that the Respondentis engaged in commerce within the meaning of the Act.The Respondent filedan exception thereto.The Board having duly considered the matter.IT IS HEREBY ORDERED that the record in this proceeding be, and it hereby is,reopened and that a further hearing be held before Trial Examiner Louis Plostfor the purpose of receiving additional evidence on the question of the Board'sstatutory jurisdiction; 1Pursuant to notice a hearing on the Board's Order was held before Trial ExaminerLouis Plost at Philadelphia, Pennsylvania, on April 20, 1960.The parties were allrepresented by counsel, herein referred to in the names of their principals.Theparties participated in the hearing and were afforded full opportunity to be heard,to examine and cross-examine witnesses, to introduce evidence bearing upon theissues, to argue orally, and to file briefs and/or proposed findings of fact and conclu-sions of law with the Trial Examiner.Oral argument was presented by the GeneralCounsel.The parties all waived the right to file briefs.George C. Pusey the Respondent's president and general manager, testified that:During fiscal year 1959, the Respondent's total sales were $1,563,093.90; it shippedgoods from its plant at Avondale, Pennsylvania, to points located outside the Com-monwealth of Pennsylvania having a dollar value of approximately $70,000; andit brought goods from outside Pennsylvania for use in Pennsylvania, having a dollarvalue in excess of $50,000.In his oral statement the General Counsel pointed out that the transcript of theoriginal hearing 2 contained 10 references to shipments made by the Respondent fromPennsylvania to points outside the State, or vice versa, citing page references in theoriginal transcript.Upon the entire record in the case the Trial Examiner finds that:The Respondent is a corporation, duly organized and existing by virtue of the lawsof the State of Delaware, and maintains its principal place of business at Avondale,Pennsylvania, where it is engaged in the retail sale of ice, coal, feed, fertilizers,lumber, and building materials.During the calendar year 1959 the Respondent'sgross volume of business was $1,563,093.90 of which approximately $70,000 in valuewas shipped to points outside Pennsylvania, and in excess of $50,000 in value cameto it from outside Pennsylvania.Respondent has been at all times herein mentioned,and is now, an employer engaged in commerce within the meaning of Section 2(6)and (7) of the Act.IThe above-quoted language can leave the impression that the Respondent filed objec-tions to the "commerce" findings made by the Trial Examiner in his original report. TheTrial Examiner respectfully points out that such an impression would be erroneous.Asfound in the original report the Respondent stipulated the "commerce" facts and furtherthat it was engaged in commerce within the meaning of the Act In its exceptions to theTrial Examiner's original report the Respondent did not raise any jurisdictional question.The question of jurisdiction is raised by the Board under its ruling inJames D. Jackson,d/b/e Jackson's Party Service,126 NLRB 875.2This transcript consisted of 85 pages.Nutley Sun Printing Co., Inc., Frank Orechio and Wall StreetPrinting and Stationery Corp.andNewark TypographicalUnion Local No. 103.Case No. AO-10. July 1/f, 1960ADVISORY OPINIONThis is a petition filed by Newark Typographical Union Local No.103, herein called the Petitioner, pursuant to Section 102.98 of theBoard's Rules and Regulations, praying for an advisory opinion as128 NLRB No. 13. NUTLEY SUN PRINTING CO., INC., ETC.59to whether it would assert jurisdiction over the operations of NutleySun Printing Co., Inc., Frank Orechio, and Wall Street Printing andStationery Corp., herein called the Employer, on the basis of its cur-rent jurisdictional standards.It appears from said petition that :1.The Petitioner and nine of its members are plaintiffs in a civilaction presently pending in the Superior Court of New Jersey docketNo. C-1378-59 against the Employer. Said action demands judgment,ordering the Employer to reinstate and reemploy the nine individualplaintiffs with backpay and full seniority rights.2.The Employer is engaged in the printing and publishing of anewspaper and other types of printing.3.Although the complaint in the State court action does not setforth any commerce data, the Petitioner alleges that the gross volumeof the Employer's business is less than $200,000 per year; that theEmployer has neither admitted nor denied this commerce data; andthat the State court has not made any finding on this question.4. In Cases Nos. 22-CA-513 and 22-CA-514, the nine individualplaintiffs filed with the Board unfair labor practice charges againstthe Employer alleging violations of Section 8(a) (1) and (3) of theNational Labor Relations Act.These unfair labor practice chargeswere dismissed on November 19, 1959, by the Regional Director be-cause it would not effectuate the purposes of the Act to assert juris-diction.No appeal was taken from the dismissal.5.No response to the petition herein has been received from theEmployer.On the basis of the above, the Board is of the opinion that :1.The Employer is engaged in publishing a newspaper and itsannual volume of business is less than $200,000.There is no showingthat Employer holds membership in or subscribes to interstate newsservices, or publishes nationally syndicated features, or advertisesnationally sold products.2.Under its current standard the Board will assert jurisdiction overnewspaper companies which hold membership in or subscribe to inter-state news services, or publish nationally syndicated features, or ad-vertise nationally sold products, if the gross volume of business ofthe particular enterprise involved amounts to $200,000 or more perannum.BellevilleEmploying Printers,122 NLRB 350;KnoxvilleNews-Sentinel Company, Inc.,125 NLRB 672, Case No. AO-1.Accordingly, the parties are advised, pursuant to Section 102.13of the Board's Rules and Regulations, that :1.The Board would not assert jurisdiction on the facts submittedherein because the Employer's operations do not satisfy the Board'sstandard for asserting jurisdiction over newspaper companies. 60DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.The Board expresses no opinion as to whether it would render adecision on the merits of the controversy which is the subject of theState court action.McCarthy Enterprises,Inc., t/a Community MotorsandLocal401,InternationalBrotherhood of Teamsters,Chauffeurs,.Warehousemen and Helpers of America,Independent, Peti-tioner.Case No. 4-RC-4163. July 15, 1960DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Joseph F. Rosenthal, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Bean and Jenkins].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.'2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commrece exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act.4.In agreement with the stipulation of the parties, and our resolu-tion below of the sole dispute between them over the unit placementof the service expeditor,2 we find the following employees constitute aunit appropriate for the purposes of collective bargaining within themeaning of Section 9(b) of the Act:All auto mechanics, body repair men, lubrication men, the car jockey,used car lot attendant, car washer, underseal man, used car mechanic,used car reconditioner, parts clerk, and service expediter at the Em-'The Employer stipulated that it is in the retail trade;its gross volume of businessin 1959 was $1,000,000, and it purchased new automobiles in 1959 from outside theState of Pennsylvania in the amount of $798,000 In view of the foregoing and contraryto the assertion of the Employer,we find that it is engaged in commerce within the mean-ing of the Act and that it would effectuate the policies of the Act to assert jurisdictionherein.Carolina Supplies and CementCo, 122 NLRB 88.2 The Petitioner,contrary to the Employer,would exclude the service expediter assupervisoryThe record shows that this employee works in the service department underthe service manager and that his duties involve assisting the service manager in writingup orders,delivering job orders to the mechanics,and doing miscellaneous simple repairwork in the shop.There is no evidence that the service expediter has any authority tohire, fire, discipline employees, or effectively to recommend such action.In view of theforegoing,we find that the service expediter is not a supervisor, and we shall includehim in the unit.128 NLRB No. 8.